Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, drawn to an aqueous composition comprising a styrenated acrylate, an unstyrenated acrylate and at least 40 wt% magnetic iron particulates in the reply filed on August 6, 2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-10 as filed on November 27, 2019 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2020 was considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.



The abstract of the disclosure is objected to because it is too short and is not sufficiently descriptive of the disclosure.  Additionally, “Methods applying” should presumably recite “Methods of applying” or some variation thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2, 6 and 10 are objected to because of the following informalities: 
Claims 2 and 10:  the comma after the preamble should be deleted consistent with the format of the other dependent claims.  Alternatively, commas could be added to the other dependent claims.  
Claim 2:  “comprising” should recite “further comprising”.
Claim 6:  “the” should be inserted before “styrenated”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hunter (US 2019/0261715, published August 29, 2019, IDS reference filed June 24, 2020).
Regarding claims 1, 3 and 4
Hunter exemplifies an eyeliner composition comprising 40 wt% magnetic element(s) comprising iron oxide nanocrystals, a film forming agent that is a styrenated acrylic polymer, adhesive agents(s) and viscosifying agent(s) that are unstyrenated acrylic polymers, and 10 wt% water (Example 1B).  The broader disclosure of Hunter at paragraph [0056] clarifies that the magnetic elements and magnetic particles can be provided in encapsulated form (surface-treated).  Because encapsulated magnetic element(s) can be at once envisaged, the claims are anticipated.  See MPEP 2131.02 III (A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).
Regarding claim 2
Hunter exemplifies an eyeliner composition further comprising 1 wt% gelling agent(s) comprising xanthan gum and cellulose (Example 1B).  
Regarding claim 5
Hunter exemplifies an eyeliner composition further comprising 1,3-butylene glycol humectant (Example 1B).  
Regarding claim 9
Hunter exemplifies an eyeliner composition that does not comprise either oil or wax (Example 1B).  

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2019/0261715, published August 29, 2019, IDS reference filed June 24, 2020) in view of Hanna et al. (US 5,879,668, published March 9, 1999).
	The teachings of Hunter have been described supra with regard to the anticipation of claims 1-5 and 9.  Claims 1-5 and 9 are therefore also obvious over Hunter.
Hunter teaches a load-bearing magnetic eyeliner comprising magnetic particles and a load-bearing structural adhesive (title; abstract; paragraphs [0027], [0029]-[0030]; claims).
	Magnetic particles include iron oxides; the particles can be provided in encapsulated form (surface-treated) to optimize properties such as dermal compatibility (paragraphs [0055]-[0056]).  The composition may comprise 10 to 60 wt% iron oxide based magnetic particles; Example 1B comprises 40 wt% magnetic element(s) (paragraph [0058]; Examples 1-5).  See MPEP 2144.05 I (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
	Structural adhesives include acrylics (unstyrenated) (paragraphs [0048], [0059]).  The adhesive may comprise 0 to 30 wt% ethyl hexyl acrylate copolymers in combination with butyl acrylate, methyl methacrylate, and methacrylic acid copolymers from 5 to 45 wt% (paragraph [0059]), as required by instant claim 6.
	The composition may further comprise thickening agents such as natural gums (additional polymer lacking ethylenic unsaturation); Example 1B comprises 1 wt% gelling agent(s) (paragraphs [0060]-[0061]), as required by instant claim 2.  Although the compositions may comprise oils and waxes (paragraph [0061]; Examples 1-5), such are not required (substantially free of as defined in paragraph [0014] of the instant specification), as required by instant claim 9.  See MPEP 2123 I (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).  
	The composition may further comprise film-forming components such as styrene/methacrylate/acrylate copolymer blends in amounts from 5 to 45 wt% (paragraph [0062]), as required by instant claim 6.  Regarding instant claims 7 and 8 which recite a weight ratio of styrenated to unstyrenated from about 2:1 to 5:1, the ranges taught by Hunter for the film-former (styrenated) and the structural adhesive (unstyrenated) are broad, the ratio of which encompass weight ratios as instantly claimed.  
	The composition may further comprise water from 0 to 50 wt% (paragraph [0063]), as required by instant claims 3 and 4.
	The composition may further comprise humectants inclusive of ethylene glycol and glycerol (water-soluble) (paragraph [0066]), as required by instant claim 5.
	Hunter does not teach the surface treatment comprises a coating that includes a hydrophobic titanium material or/and a silicone material as required by claim 10. 
This deficiency is made up for in the teachings of Hanna.
	Hanna teach cosmetic compositions which may be used as inter alia an eyeliner comprising inter alia solid / pigment particles coated with a hydrophobic coating such as isopropyl titanium triisostearate (hydrophobic titanium material) to increase affinity to the skin (title; abstract; column 1, lines 32-35 and 58-65; column 3, line 45 through column 5, line 27; Example; claims). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic particles of Hunter to comprise a hydrophobic coating such as isopropyl titanium triisostearate as taught by Hanna in order to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bui et al. (US 2016/0256377) teach a composition comprising an olefin/acrylate grafted polymer and a styrene/acrylates copolymer in a weight ratio from about 1:3 to 4:1; the composition may further comprise up to 50 wt% coated and uncoated pigments inclusive of surface-treated iron oxide and may further comprise water (title; abstract; paragraphs [0054], [0059]; Table 1; claims).
	Wheaton et al. (US 2020/0360263) teach an eyeliner comprising a ferromagnetic component; the composition may further comprise a styrene/acrylates copolymer in an aqueous vehicle (title; abstract; paragraphs [0019]-[0021]; claims).
De la Poterie et al. (US 2021/0177714), English equivalent of WO 2020/012133, IDS reference filed June 24, 2020
Barba et al. (FR 2,968,978 A1, as evidenced by the abstract and Google translation) teach an eyeliner composition comprising a particulate phase comprising coloring agent and an aqueous dispersion of solid particles of a film-forming polymer / acrylate (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633